Citation Nr: 0201208	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-13 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.  

2.  Entitlement to service connection for bilateral shin 
splints.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for patellofemoral pain 
syndrome of the right knee, dyshidrosis of the bilateral 
hands, dyshidrosis of the bilateral feet and for a bilateral 
shin splint condition.  The veteran perfected appeals for all 
these claims.  By rating decision in September 2001, the RO 
granted service connection for tinea manus (of the hands) and 
tinea pedis (of the feet), claimed as dyshidrosis, bilateral, 
hands and feet.   Accordingly, the matter of service 
connection for a skin disorder of the hands and feet is moot, 
and will not be addressed in this decision.  


FINDINGS OF FACT

1.  Current right knee disability is not shown.  

2.  Shin splints were not manifested in service, and are not 
shown by competent evidence to be related to service. 


CONCLUSIONS OF LAW

1.  Service connection for right knee patellofemoral pain 
syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001). 

2.  Service connection for bilateral shin splints is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303, (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the statutory changes.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that VA's duties to provide 
notice to, and to assist, the veteran are met.

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Here, the discussions in the 
rating decision, the Statement of the Case, and the 
Supplemental Statement of the Case informed the veteran what 
was needed to substantiate the claims and what evidence was 
obtained by VA, and complied with VA's notification 
requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases for denial of his claims.  
The service medical records have been associated with the 
claims file.  The veteran reported that he had not received 
any post-service medical treatment for either disorder on 
appeal.  He has been afforded a VA examination in conjunction 
with these claims.  The Board notes that the July 1999 VA 
examination produced a diagnosis of recurrent bilateral shin 
splints, but did not include an opinion regarding the 
etiology of the disorder.  The duty to assist does not 
require development for such an opinion because the opinion 
would have to be based on a history self-reported by the 
veteran.  All contemporaneous medical evidence and the 
veteran's own reports of symptoms he experienced at the time 
of his separation examination and at the time he completed an 
April 1999 Report of Medical History, indicate that he did 
not have lower extremity problems.  He now claims that he 
actually experienced pain in his legs beginning in 1995.  An 
assessment based on inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).  

The RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations.  There is no 
indication that any additional evidence that could 
substantiate the claims is outstanding.  The RO has also 
provided the veteran with clear notice of the evidence 
considered and the types of evidence needed to submit to 
support his claims.  It is not prejudicial to the veteran to 
adjudicate the claims on the current record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Factual Background

There is no mention of complaints, diagnosis, or treatment 
for shin splints in the veteran's service medical records, 
including on examination for separation from service.  The 
first notation of a right knee disorder in the service 
medical records was on a Report of Medical Assessment for 
purposes of separation from service dated in March 1997, 
wherein the veteran indicated that his medical condition had 
declined since his last examination as he now had right knee 
pain.  History obtained from the veteran in conjunction with 
his separation examination the following month included that 
he had right knee pain for four to five months.  There had 
been no specific injury.  Probable patellofemoral pain 
syndrome (not considered disqualifying) was diagnosed.  

The veteran's original application for compensation was 
received at the RO in September 1997.  He indicated that he 
had not received post-service treatment for his knee or 
shins.  

On a Report of Medical History completed by the veteran in 
April 1999, he again indicated that he had or had had swollen 
or painful joints.  Right knee pain from January 1997 was 
noted.  

On VA examination in July 1999, the veteran reported that he 
had had right knee pain since approximately 1995.  The pain 
began after prolonged ladder climbing from one deck to 
another in the Navy.  The veteran stated that on one 
occasion, he fell over one of these ladders and injured his 
knee.  He was treated conservatively, and no pathology was 
found at that time.  Since then, he has had progressively 
worse right knee pain.  He did not consult his primary care 
physician or any specialist for his knee.  X-rays of the 
right knee were interpreted as normal.  The pertinent 
diagnosis was right knee condition not found.  

With regard to bilateral shin splints, the veteran reported 
that he began having problems in 1995 and that the pain had 
become progressively worse.  It became constant one year 
prior to the examination.  The pertinent diagnosis was 
recurrent bilateral shin splints found.  

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection on the merits, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The first threshold requirement that must be met to prevail 
on the merits in a claim of entitlement to service connection 
is that there must be a medical diagnosis of a current 
disability.  With respect to the claim for service connection 
for right knee patellofemoral pain syndrome, there is no 
current diagnosis of such disability, or of any other chronic 
knee disorder.  The veteran has provided no medical evidence 
of current right knee disability.  He has indicated that he 
has not received any postservice treatment for right knee 
disability; so there is no relevant evidence on this matter 
outstanding.  The RO arranged for a VA examination to 
evaluate the veteran's right knee.  The examination produced 
a medical finding that there was no right knee disability.  
All of the competent evidence of record regarding whether the 
veteran currently has the claimed disability is against the 
veteran's claim.  The only evidence to the effect that the 
veteran now has a right knee disorder is in his own 
statements.  As a layperson without specialized medical 
knowledge, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion in this matter has no probative value. 

As the veteran has not met the first threshold requirement 
for establishing service connection, his claim for service 
connection for patellofemoral pain syndrome must be denied.  

Regarding the claim of entitlement to service connection for 
bilateral shin splints, VA examination in July 1999 produced 
a diagnosis of recurrent bilateral shin splints.  
Consequently, the threshold requirement of a medical 
diagnosis of current disability is met.  The second threshold 
requirement is that there must be medical (or in certain 
circumstances lay) evidence of a disease or injury in 
service.  See Hickson, supra.  Here, there is no 
contemporaneous evidence of shin splints in service.  The 
service medical records are silent for such disorder.  The 
only evidence to the effect that the veteran had bilateral 
shin splints on active duty is in his own statements.  As a 
layperson, he is not competent to establish by his own 
opinion that he had a diagnosis of shin splints in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And, 
as noted above, no lower extremity injury in service is shown 
by any objective evidence.  The second threshold requirement 
for establishing service connection is not satisfied.  Since 
the second threshold requirement of disease or injury in 
service is not satisfied, the third requirement of a nexus 
between current disability and disease or injury in service 
also cannot be met.  Without disease or injury in service, 
there is nothing in service to which current disability may 
be linked.  

Without evidence that shin splints were manifested in service 
or that there was an injury in service to which shin splints 
could be attributed, and without competent (medical) evidence 
relating current bilateral shin splints to service, two of 
the three threshold requirements for establishing service 
connection for that disability are not satisfied.  The 
preponderance of the evidence is against the claim of service 
connection for bilateral shin splints, and it must be denied.


ORDER

Service connection for right knee patellofemoral pain 
syndrome is denied.  

Service connection for bilateral shin splints is denied.  


		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

